UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                              98-60710
                          Summary Calendar
                         __________________

ALFRED C. HABELMAN,

                                           Petitioner,

                                 v.

JANE F. GARVEY, Administrator, Federal Aviation Administration,

                                           Respondent.

           ______________________________________________

               Petition for Review of an Order of the
         U.S. Department of Transportation and Safety Board
                           (NTSB EA-4714)
           ______________________________________________

                           July 19, 1999

Before EMILIO M. GARZA, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     This appeal is in the form of a petition for review brought by

Alfred C. Habelman (Habelman) complaining of a determination by the

National Transportation Safety Board (NTSB) that Habelman failed to

give the right-of-way to a landing aircraft in violation of 14

C.F.R. § 91.113(g).

     To a great extent, Habelman's attack on the decision is

focused on the violations of Federal Aviation Rules by the pilot,

Mr. Baker, of the other airship with whom Hableman's airship

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
collided.     The issue before us, however, is whether substantial

evidence supports a violation found to have been committed by

Habelman, not the violations of Baker.           In our review of the

record, we are mindful that credibility determinations are not for

us to make.      If substantial evidence in the record would support

the   decision     of   the   respondent,   we   must   affirm.   After

consideration of the briefs and arguments contained therein and a

careful review of the record, we find substantial evidence to

support the findings of the NTSB. Further, we find that Habelman's

other complaints have either not been preserved for error or are

wholly without merit.         Accordingly, the petition for review is

DENIED.   All pending motions are DENIED.



                                                         PETITION DENIED




                                     2